The Legislature of 1939 enacted Chapter 19939, Laws of Florida, creating Leon County Hospital Tax Disrtict hereafter designated as district, the boundaries of which coincide with those of Leon County. The district was placed under the management of a board of trustees and was authorized to construct, maintain, and operate a hospital, to issue and sell bonds therefor, to impose taxes on all real and personal property, to service said *Page 430 
bonds, and to purchase any privately owned hospital which has been operating in the district for more than ten years.
In April, 1940, the board of trustees adopted a resolution imposing a tax of two mills on the dollar on all real and personal property in the district for the year 1940, to pay the expenses incurred executing the provisions of the Act.
At this juncture, the appellant as complainant tendered his bill of complaint praying that the board of county commissioners be restrained, (1) from defraying the expenses of any bond election proposed by the hospital district, (2) from levying, assessing, or collecting the two-mill tax imposed by the trustees of the district, (3) and that the trustees be enjoined from calling or holding any election to issue bonds for the purposes of the said district, (4) from offering to purchase any hospital now being operated in Leon County, and for other relief. A motion to dismiss was overruled and on final hearing, the chancellor enjoined the levying of the tax for or paying the expense of the bond election from any other fund but denied all other relief prayed for. This appeal is from that decree.
The chancellor was correct in restraining the tax. The other questions arising from this controversy as argued in the briefs grow out of the status of homesteads under Chapter 19939 and may be comprehended in that part of the final decree denying other prayers of the bill. The first question is whether or not homesteads may be taxed for the purpose of constructing, operating, and maintaining a hospital in the district as the Act provides?
Section 7 of Article X of the Constitution as adopted in 1934 exempts homesteads to the value of $5,000 or less from all taxes except "special assessments for benefits." As amended in 1938, the same provision amplifies the homestead as to ownership and exempts it in a like amount from all taxes except "assessments for special benefits." *Page 431 
It is not necessary to indulge in any refinement about the distinction between "special assessments for benefits" and "assessments for special benefits" as employed in the two amendments. The direct point with which we are concerned here is whether or not the tax imposed by Chapter 19939 is an "assessment for special benefits." If it is not in the latter class, then it is a burden from which homesteads are relieved. Special benefits are such as derive from special assessments and are so treated by the law writers, so for the purpose of this case, we regard "assessments for special benefits" and special assessments as synonymous.
Chapter 19939 authorizes the board of trustees to borrow money and issue bonds to establish a hospital and to impose a tax on all real and personal property, not exceeding five mills on the dollar to pay the interest and to provide a sinking fund to retire said bonds as they mature. It also authorizes the trustees to impose a tax of not exceeding eight-mills on the dollar of all real and personal property in the district for the purpose of constructing, operating and maintaining the hospital so established.
In either event, the tax imposed to service the bonds is an ad valorem tax on all real and personal property based on assessed value, without reference to benefits general or special. It would be idle to contend that a hospital located in Tallahassee and paid for by the taxpayers would not be a benefit to some sectors of the public but such benefits would have no reference to any particular parcel of land. As to the public, they would be indirect or contingent and possibly remote.
"Assessments for special benefits" or special assessments are peculiar to the premises benefitted by some local improvement, such as paving, draining, or grading. They are direct, proximate, and reasonably certain of computation and must add something to the use or sale value of the *Page 432 
premises benefitted above the ordinary value. They are measured by the acre, the front foot, or by some other convenient unit of computation; they arise from public improvements to private property and are clearly distinguished from the benefits to the public resulting generally from such improvement.
Measured by this criterion, we fail to find a single element in the tax brought in question to list it as an "assessment for special benefits." It is not shown that it will materially affect the value of a single parcel of land within the district. In fact, we fail to find a single attribute of a special assessment in it and being so, is a tax that the Constitution relieves the homestead from paying.
May the owner of a homestead vote in an election called and field under Chapter 19939 for the purpose of determining whether or not the district may issue bonds to establish, construct, and support a hospital?
Chapter 1939 limits the right to vote in such elections to freeholders. Section 457 (14) Permanent Supplement, Volume I, Compiled General Laws of Florida, defines a freeholder as any person who has an immediate beneficial ownership interest, legal or equitable, in the title to a fee simple estate in land. Absent the effect of the exemption, this definition embraces owners of homesteads and would settle the point.
But bond elections of this character are controlled by Section 6, Article IX of the Constitution, which in substance provides that all counties, districts, and municipalities may issue bonds only on the approval of the majority of the freeholders who are qualified electors. From the very nature and circumstances actuating this provision, freeholders as contemplated therein had reference to those who would be required to bear a just proportion of the tax burden undertaken if the bond election results in an affirmative vote. *Page 433 
If one is a freeholder by virtue of the fact that he is the owner of an exempt homestead and is thereby relieved of the tax to support the bonds that may be voted then he is in the same class as electors who are not freeholders, and likewise should not be permitted to vote in bond elections controlled by Section 6, Article IX, of the Constitution. This provision was a part of the Constitution when the homestead amendment was adopted and the latter contains no express or implied repeal of the former.
This is a practical interpretation but this Court has repeatedly held that constitutional validity will be measured by practical operation and effect. It is perfectly competent by constitutional or statutory provision to designate and exempt limited portions of the homestead from taxation but such provisions must be construed to make them workable and synchronize with other provisions affecting the like subject, if possible. In either event, they will not be construed so as to be arbitrary or discriminatory or in violation of equal protection. The interpretation proposed avoids all these consequences; any other imposes on one class of taxpayers an intolerable burden to benefit another.
This Court has approved the doctrine that impositions for local public improvements must not arbitrarily deny equal protection of organic law. Martin v. Dade Muck Land Company,95 Fla. 530, 116 So. 449. In Leon County, there are approximately 3000 homesteads, less than a dozen of which are valued at more than $5,000. Some of the holders own other properties that would constitute them freeholders as contemplated by Section 6, Article IX, but most of them do not and are therefore tax exempt. To hold so large a group of electors thus situated to be eligible to participate in a bond election and vote themselves a hospital costing hundreds of thousands of dollars in addition to other large amounts annually for its support and impose the entire burden *Page 434 
on nonexempt properties is contrary to every instinct of justice and fair play. It makes a mockery of equal protection, it expunges justice from the lexicon of democracy and nips the brains from equality before the law.
In this holding, we are not unmindful of Lersch v. Board of Public Instruction, Orange County, 121 Fla. 621, 164 So. 281, where we held that homestead freeholders could vote in a special tax school district bond election. In that case, the election was controlled by Section 10, Article XII of the Constitution and applicable statutes while in this case, the bond election is controlled by Section 6, Article IX of the Constitution and applicable statutes, the controlling provisions in each case being materially different and the factual consequences being entirely different.
In Lersch v. Board of Public Instruction, Orange County, we were dealing with a school district in the nature of a governmental entity organized under the Constitution, the obligation having been undertaken before the homestead amendment was approved. A tax for the support of such a district will be upheld on a showing of general benefits, there being no clear violation of equality and equal protection; but here we are dealing with a special tax district organized by statute. A tax for the support of such a district will not be upheld except on direct and positive showing of special benefit to the property assessed. A like situation was true with respect to State ex rel. Ginsburg, et al., v. Dreka, et al.,135 Fla. 463, 185 So. 616, so neither of these cases rule the present situation.
A special taxing district like this is in a different situation with reference to tax status from a governmental entity against which taxes for benefits are imposed. This case is, in other words, governed by Consolidated Land Company,et al., v. Tyler, et al., 88 Fla. 14, 101 So. 280, and that line of cases, wherein we held that property in a taxing district *Page 435 
cannot be lawfully burdened for a public improvement if for any reason the burden discriminates between different properties of the district and is without compensating benefits or advantages.
Benefits derived from a hospital are by their very nature individual and before a general tax to support such an institution will be upheld, it must be shown that the hospital has some direct relation to the special benefits derived from the tax. If it is shown that there are properties of considerable area or value or groups of individuals that will receive no special benefit from such an instrumentality, the tax will not be upheld as to them.
Section 7 of Chapter 19939 is challenged on the ground that it authorizes the board of trustees to borrow money, execute the interest-bearing notes and pledge as security therefor certain properties held by the district without an approving vote of the freeholders. It further provides that such notes shall not constitute bonds nor shall the taxing power of the district be pledged to support or secure them.
This section is clearly violative of Section 6, Article IX, of the Constitution in that it authorizes the district to issue notes which are the equivalent of bonds without an approving vote of the freeholders. To say that such notes shall not be bonds is little short of attempting a species of legerdemain that courts and legislatures are devoid of power to practice. Neither are they, like Aladdin of the Arabian Nights, possessed of a magic touch by which they can make a wish and call forth a jinni to convert it into a reality. It would have been just as effective to attempt a change in the law of gravitation, the decalog, or to transmute a turkey buzzard into a turkey gobbler by legislative fiat.
Other questions raised have been considered but a decision of them or a discussion of their merits is not necessary at this time. *Page 436 
Affirmed in part, reversed in part.
WHITFIELD and CHAPMAN, J. J., concur.
BROWN, J., concurs specially.
BUFORD, J., dissents to judgment.
Justice ADAMS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.